The opinion of the court was delivered by
Spencer, J.
The defendant was convicted of horse-stealing. Ha seeks to reverse the sentence on two grounds :
*182First. The witnesses who testified to the confessions of the accused stated, in effect, that they could not and would not undertake to swear to the precise words of the prisoner; but that they did remember the substance of his declarations. This was sufficient. To require more would be to effectually close the mouths of conscientious men when called on as witnesses to testify to such confessions.
Second. It was further objected that the confessions were not voluntary ; but were the result of threats and promises. The judge states that the evidence satisfied him of the contrary. He was the proper judge of the weight and credibility of the testimony of the witnesses detailed in the bill of exceptions. Whether those confessions were or not induced by threats or promises was a question of fact which we can not review.
Judgment affirmed.